DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 – 5, 10, 14 – 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo Alberton et al. (U.S. Patent Publication 20180322170).

With respect to claims 1 and 11, Alberton teaches:
receiving different data streams via a message throughput data pipe associated  with multiple data sources each associated with a processor and memory, the data including at least a portion of executable instructions (see paragraph [0007], where data streams are received, also see Fig. 2, showing all the streams of data received by the CRM and Data Centers); 
extracting a plurality of features from one or portions of data or the executable instructions to form a plurality of extracted features (see paragraph [0137], for extracting event data and other data); 
characterizing the plurality of features to classify portions of data as types of one  or more of text, video, and audio (see paragraphs [0139], [0175], [0203], where types of data are identified); 
aggregating data representing the plurality of features to form one or more brand intelligence profiles defining the multiple data sources (see paragraph [0096], where attribute data can be aggregated for different profiles); 
receiving integration data to integrate with the subset of the multiple data sources (see paragraph [0134], where attribute data is received from different sources); 
filtering the integration data against data representing the one or more brand intelligence profiles to identify the subset of the multiple data sources (see paragraph [0141], where data is filtered against profiles, or platforms to identify aggregate information); and 
activating a subset of application programming interfaces to transmit a subset of integration data to integrate with the subset of the multiple data sources (see paragraph [0021], where applications may help to integrate data sources).

With respect to claims 2 and 12, Alberton teaches:
wherein the brand intelligence profiles include data representing contextual compatibility of data for integration into the multiple data sources (see paragraph [0096], for context building of data sources). 

With respect to claims 3 and 13, Alberton teaches:
wherein the data representing the contextual compatibility of data associated with a brand-related product or service (see paragraph [0099], for a service provider).


With respect to claims 6 and 16, Alberton teaches:
wherein filtering the integration data comprises: analyzing electronic messages and data associated with data files at the subset of the multiple data sources (see paragraph [0116], for filtering events from various sources, identified and classified in buckets); 
classifying one or more states of the data files (see paragraph [0116], for filtering events from various sources, identified and classified in buckets); and 
identifying the one or more states (see paragraph [0116], for filtering events from various sources, identified and classified in buckets).

With respect to claims 7 and 17, Alberton teaches:
identifying a first subset of states indicative of one or more brand safety states (see paragraph [0100], where states are identified as positive, negative, or neutral). 

With respect to claims 8 and 18, Alberton teaches:
identifying a second subset of states indicative of a range of affinity state values including at least a positive affinity state, a negative affinity state, or a neutral affinity state (see paragraph [0100], where states are identified as positive, negative, or neutral).




With respect to claims 9 and 19, Alberton teaches:
deactivating another subset of application programming interfaces to omit transmission of the integration data to abstain from updating one or more data files (see paragraph [0145], where data can be omitted).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167 
December 6, 2022